IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


BEVERLY HALL CORPORATION,              : No. 38 MAL 2015
                                       :
                   Petitioner          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
UNEMPLOYMENT COMPENSATION              :
BOARD OF REVIEW,                       :
                                       :
                   Respondent          :
                                       :
 DENISE L. AMOS,                       :
                                       :
                   Intervenor          :


                                    ORDER


PER CURIAM

     AND NOW, this 24th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.